Case 2:19-cv-01018-VAP-AGR Document 66 Filed 08/27/20 Page 1 of 2 Page ID #:446



                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES – GENERAL

  Case No. 2:19-cv-1018-VAP-AGRx                                Date August 27, 2020
  Title Indio Products, Inc. v. C S P Yemaya International, Inc.



  Present: The Honorable        VIRGINIA A. PHILLIPS, UNITED STATES DISTRICT JUDGE


                CHRISTINE CHUNG                                     Not Reported
                 Deputy Clerk                                      Court Reporter


    Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                 None Present                                      None Present


  Proceedings:       MINUTE ORDER GRANTING LEAVE TO WITHDRAW AS ATTORNEY OF RECORD
                     (IN CHAMBERS) [DKT. 64]


        Before the Court is a Motion for Leave to Withdraw as Attorney of Record for De-
 fendant C S P Yemaya International, Inc. (“Defendant”) filed by Cislo & Thomas, LLP
 (“Counsel”). (“Motion,” Dkt. 64). The Motion is unopposed. The Court finds the Motion
 appropriate for resolution without a hearing. See Fed. R. Civ. P. 78; Local R. 7-15. Af-
 ter consideration of the papers in support of the motion, the Court GRANTS Counsel's
 Motion to Withdraw.

         Under the Local Rules, "[a]n attorney may not withdraw as counsel except by
 leave of court." L.R. 83-2.3.2; see also Darby v. City of Torrance, 810 F. Supp. 275,
 276 (C.D. Cal. 1992). " A motion for leave to withdraw must be made upon written no-
 tice given reasonably in advance to the client and to all other parties who have ap-
 peared in the action.” L.R. 83-2.3.2. "The decision to grant or deny counsel's motion to
 withdraw is committed to the discretion of the trial court." Kassab v. San Diego Police
 Dep't, 2008 WL 251935, *1 (S.D. Cal. Jan. 29, 2008) (citing Washington v. Sherwin
 Real Estate, Inc., 694 F.2d 1081, 1087 (7th Cir. 1982)).

         As a preliminary matter, Defendant is an incorporated entity. Under Local Rule
 83-2.3.4, "[a]n attorney requesting leave to withdraw from representation of an organiza-
 tion of any kind (including corporations . . .) must give written notice to the organization
 of the consequences of its inability to appear pro se." Here, the Motion and attached


  Page 1 of 2                        CIVIL MINUTES – GENERAL         Initials of Deputy Clerk cch
Case 2:19-cv-01018-VAP-AGR Document 66 Filed 08/27/20 Page 2 of 2 Page ID #:447



 Declaration of Mark D. Nielsen (“Nielsen Decl.”) indicates Counsel provided written no-
 tice to the Corporate Defendants that it may not appear pro se, and must obtain new
 counsel in order to proceed. (Motion at 7; Nielsen Decl. ¶ 5, 8). Accordingly, Counsel
 has fulfilled Local Rule 83-2.3.4’s requirement.

         Counsel seeks to withdraw because Defendant has failed to pay Counsel’s fees
 and costs. California Rule of Professional Conduct 1.16(b)(5) permits an attorney to
 seek leave to withdraw where a "client breaches a material term of an agreement with,
 or obligation, to the lawyer relating to the representation, and the lawyer has given the
 client a reasonable warning after the breach that the lawyer will withdraw unless the
 client fulfills the agreement or performs the obligation." Here, Defendant has failed to
 pay Counsel’s outstanding invoices on numerous occasions for several months.
 (Neilsen Decl. ¶ 5). ). As discussed above, Counsel has given the client reasonable
 notice regarding its withdrawal. Defendant’s failure to pay Counsel’s outstanding bills is
 a valid ground for withdrawal. See Locals 302 & 612 of the Int’l Union of Operating
 Eng’rs Construction Indus. Health & Security Fund v. Meko Construction, Inc., 2012 WL
 3812025, at *3 (W.D. Wash. Sep. 4, 2012); Ramirez v. Video Wave of Noe Valley, 2012
 WL 2426689, at *2 (N.D. Cal. June 26, 2012).

        Accordingly, the Court GRANTS Counsel’s Motion and permits them to withdraw.

          The Court advises the Defendant that it cannot appear in federal court without
 the representation of an attorney. L.R. 83-2.2.2. Counsel shall serve this Order on De-
 fendant and file a proof of service no later than September 2, 2020. Should Defendant
 fail to submit a proper substitution of counsel, showing it has obtained counsel, within
 14 days of the date of service, the Court will strike its answer to the complaint, (Dkt. 44),
 and order entry of Defendant’s default.


        IT IS SO ORDERED.




  Page 2 of 2                       CIVIL MINUTES – GENERAL          Initials of Deputy Clerk cch
